Citation Nr: 0938860	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that, although the Veteran also initiated an 
appeal regarding the RO's denial of service connection for an 
eye disability, the Veteran clarified in his VA Form 9, 
Appeal to Board of Veterans' Appeals, that he only wished to 
pursue an appeal as to the claim of entitlement to service 
connection for hearing loss.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of right ear hearing loss for purposes of 
establishing service connection.

2.  The Veteran did not exhibit left ear hearing loss in 
service or within one year after discharge from service, and 
left ear hearing loss is not otherwise shown to be associated 
with his active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in June 2005 in 
which the RO advised the appellant of the evidence needed to 
substantiate his service connection claim.  The appellant was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  A March 2006 letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
October 2005.  His claim, however, was subsequently 
readjudicated in a March 2007 statement of the case and an 
April 2009 supplemental statement of the case.  Thus, any 
deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  While the Veteran has claimed that he was 
denied employment at a General Motors plant in October 1967 
because he failed a hearing test, he has also asserted that 
the plant closed and he had no idea where these records were 
located.  He has not filled out an authorization form for VA 
to request these records, and thus, VA has fulfilled its duty 
to assist with respect to obtaining any such records.

The Board notes that the RO obtained the Veteran's service 
treatment records and arranged for him to undergo a VA 
examination in February 2007.  The Board finds that the 
February 2007 examination report is considered adequate for 
the purpose of determining entitlement to service connection.  
This report reflects that the examiner reviewed the claims 
folder, including the Veteran's service treatment records.  
During the examination, he elicited from the Veteran his 
history of complaints and symptoms, and he provided clinical 
findings detailing the results of this examination.  As will 
be discussed below, the examiner also explained the 
inconsistencies between various audiometry results and 
explained his conclusion through citation to medical 
principles and the facts of the Veteran's case.  For these 
reasons, the Board concludes that the examination report in 
this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Hearing Loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 
 
A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary 
or intermittent flare-ups of a preexisting disorder are not 
sufficient to constitute aggravation.  Rather, the underlying 
condition must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

A.  Right Ear

According to the February 2007 VA audiological examination 
report, the Veteran's right ear auditory thresholds were 10, 
10, 5, 15, and 10 decibels at 500, 1000, 2000, 3000, or 4000 
Hertz, respectively, for an average of 10 decibels.  His 
right ear speech recognition score was 98 percent.  The 
examiner diagnosed right ear hearing within normal limits 
with excellent speech recognition.  

The Board thus finds that the Veteran does not have right 
hearing loss that satisfies any of the thresholds listed in 
38 C.F.R. § 3.385.  Specifically, none of the auditory 
thresholds from any of the relevant frequencies is above 40 
decibels, the right ear does not have three audio thresholds 
at or above 26 decibels, and the right ear's speech 
discrimination score is not less than 94 percent.  There are 
no contrary audiological results suggesting that he does 
satisfy the criteria of 38 C.F.R. § 3.385.  

The Veteran is competent to report difficulty hearing out of 
his right ear.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  However, he is not 
competent to diagnose hearing loss as defined by VA 
regulations, see Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992), and the competent medical evidence does not show 
that he currently meets VA's requirements for a right ear 
hearing loss disability.  Without a currently diagnosed 
disability, service connection for right ear hearing loss may 
not be granted.  See Brammer, supra.

B.  Left Ear

As converted to ISO units, an October 1965 induction 
examination report showed that pure tone thresholds in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 
10, 10, 15, and 40 decibels, respectively.  This meets the 
criteria for a hearing loss disability under 38 C.F.R. § 
3.385.  Furthermore, a notation on this record indicates high 
frequency left ear hearing loss.  Therefore, as a left ear 
hearing loss disability was "noted" upon entrance into 
service, the presumption of soundness does not attach, and 
need not be rebutted.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.

The Board must next consider whether the preexisting injury 
disability was aggravated by active service as contemplated 
by 38 U.S.C.A. § 1153.  As noted, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  The presumption of aggravation is applicable only 
if the pre-service disability underwent an increase in 
severity during service.  See Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

According to the September 1967 separation examination 
report, pure tone thresholds at 500, 1000, 2000, and 4000 
Hertz were 25, 30, 25, and 20 decibels.  

The Veteran noted no complaints or history of hearing loss on 
his October 1965 pre-induction medical history report and on 
his September 1967 separation medical history report.  The 
Veteran's service treatment records do not reflect that he 
ever complained of or was treated for hearing loss.

According to the February 2007 VA examination report, the 
Veteran's duties included setting aiming devices for 
artillery units.  He spent a year in Vietnam.  He denied any 
personal or family history of hearing problems and denied any 
known use of ototoxic medications.  He denied any significant 
work history of noise exposure.  He stated that he worked as 
a factory laborer for six to eight months after the military 
and had spent the rest of his career in office work.  He 
stated that he had been a deer hunter since around age ten 
and that he still hunts.  The Veteran reported that his left 
ear hearing is worse than his right ear hearing, and that it 
has been for some time.  He believes his hearing loss started 
in the military.  

The February 2007 VA examination report shows left ear 
auditory thresholds of 10, 10, 90, 100, and 105 decibels at 
500, 1000, 2000, 3000, or 4000 Hertz, respectively, for an 
average of 76 decibels.  His left ear speech recognition 
score was 70 percent.  The examiner diagnosed left ear 
hearing within normal limits through 1.5 kHz, and 
severe/profound ski slope sensorineural hearing loss above 
1.5 kHz.  Speech recognition was noted to be fair.

The VA examiner noted that his review of the claims file 
revealed pre-induction hearing was within normal limits for 
all tones tested except for a mild 4 kHz loss in the left 
ear.  The examiner noted that there was no evidence that the 
Veteran sought treatment for his ears or hearing during 
service.  He noted that the Veteran's separation physical 
cited hearing that was within normal limits, though some 
readings were slightly elevated from the pre-induction 
physical.  The examiner noted, however, that the 4 kHz 
threshold in the left ear was actually better at separation 
than it was at the per-induction examination.  The examiner 
opined that the slight elevation of the other thresholds was 
more a result of poor test conditions or procedure than a 
reflection of actual thresholds.

The examiner noted that the February 2007 test findings 
revealed thresholds that were actually better than some of 
the separation thresholds in both ears, following a lifetime 
of hunting.  He also noted that the 4 kHz threshold, which is 
much more susceptible to noise exposure than the lower 
frequencies, was actually improved at separation over the 
pre-induction findings.  

The examiner concluded that it was not likely that the 
hearing loss evident today was related to the Veteran's 
military duty.  In support of this conclusion, he cited the 
improvement in several frequencies from their thresholds at 
the time of the September 1967 separation examination.  He 
also noted the Veteran's history of post-military noise 
exposure, as well as the fact that all thresholds were within 
normal limits at separation from service.  The examiner also 
noted that the Veteran's separation medical history reports 
shows that the Veteran answered "no" to questions regarding 
any problems for hearing loss or ear trouble at discharge.  

The Veteran contends that the February 2007 examination 
report is too flawed to form the basis of the denial of his 
claim.  First, he contends that "the audiologist, who 
examined me on Feb. 6, 2007 for the VA, states that my 
separation exam from the service on 8 Sept. 1967 was flawed 
but he based his  medical opinion partly on this exam."  
According to the VA examiner, however, the separation record 
was flawed in that it showed slight elevation of his hearing 
thresholds over the findings of the February 2007 VA 
examination report that was conducted more than 40 years 
later.  The examiner explained these elevated readings as 
being due to poor test conditions or procedure.  

The examiner also noted that the findings at the 4 kHz 
threshold on separation were better than they were pre-
induction.  He observed that "the 4 khz threshold, [is] much 
more susceptible to noise exposure than the lower 
frequencies."  Presumably, poor testing conditions or 
procedure would not cause the Veteran's left ear hearing at 4 
kHz to have appeared to be better than it actually was at the 
time of his separation from service.  In short, the 
examiner's explanation of the discrepancies among the various 
audiometry reports satisfactorily demonstrates that there was 
no increase in high frequency hearing loss in the Veteran's 
left ear during the course of his military service.

Second, the Veteran contends in a statement received in March 
2007 that the examination report mischaracterizes his hunting 
experience.  In this statement, the Veteran noted that he has 
not hunted deer more than ten times since he separated from 
service.  He also stated that he used a bow and arrow when 
hunting.

An August 2008 report of contact with the February 2007 VA 
examiner reflects that, according to the examiner, "the fact 
that the veteran hunted from age 10, whether by bow and arrow 
or other means, did not enter into his opinion regarding 
hearing loss and tinnitus and their relationship to military 
service."

In a May 2009 statement, the Veteran pointed out that the 
February 2007 and August 2008 records contradicted one 
another, as the February 2007 examination report notes "the 
vet has exposure to what he admits is a lifetime of hunting" 
and cites post-military noise exposure as a factor in 
concluding that the Veteran's hearing loss was not likely 
related to service, while the August 2008 report of contact 
denies that the Veteran's hunting history entered into his 
etiology opinion.

The Board acknowledges this contradiction but notes that the 
August 2008 report of contact is merely a VA service center 
employee's summary of a conversation that took place between 
him and the VA examiner.  It is not difficult to believe that 
the message as written by the VA employee, who himself has no 
medical training, may have imprecisely, or even incorrectly, 
characterized the substance of the information relayed by the 
VA examiner over the phone.  The Board notes that a lay 
person's account of a physician's medical opinion 'is simply 
too attenuated and inherently unreliable to constitute 
[competent] 'medical' evidence.'  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The February 2007 report, on the other hand, was written by 
the examiner himself and is bound to reflect the examiner's 
opinion more precisely.  It is further observed that the 
August 2008 conversation took place a year and a half 
following the VA examination itself, and it is not clear that 
the VA examiner had access to his February 2007 examination 
report or whether he had an opportunity to refamiliarize 
himself with the Veteran's case prior to giving an answer.  
The Board therefore does not consider the August 2008 report 
of contact to be very probative to the matter at hand.

Ultimately, however, the Board finds the VA examiner's 
February 2007 opinion to be probative despite any 
misinterpretation of the Veteran's reported history of 
hunting, as the Board observes that a "lifetime of hunting" 
is only one of the factors cited in the February 2007 
opinion.  The VA examiner also cited the Veteran's denial of 
hearing or ear problems on separation from service, the fact 
that several frequency thresholds reported in the February 
2007 VA examination report were improved over those recorded 
on the September 1967 separation examination, and the finding 
that the separation examination report showed hearing within 
normal limits as factors that influenced his conclusion.  

In addition, there is no contrary medical opinion of record 
specifically linking the Veteran's current left ear hearing 
loss to in-service acoustic trauma.  In February 2007, the 
Veteran told the VA examiner that he felt his hearing loss 
started in the military, and he noted in June 2005 and 
December 2005 statements that he was turned down for a job 
after failing a hearing test within two months of separation.  
The September 1967 separation medical history report reflects 
that the Veteran denied experiencing hearing loss or other 
ear problems upon separation from service, and service 
treatment records do not indicate that he ever complained of 
or sought treatment for hearing loss while in service.  

The Board has evaluated these contradictory medical history 
statements and finds the Veteran's denial of hearing loss in 
the contemporaneous service treatment records outweighs his 
2005 and 2007 recollections of having hearing loss in service 
or shortly after separation.  In essence, the Board finds the 
contemporaneous records to be far more credible than 
recollections offered approximately four decades later in the 
course of his claim for benefits.  

The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) wherein it was held 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, in this case, not 
only do the service treatment records note no complaints of 
or treatment for hearing loss, but the Veteran affirmatively 
stated on his September 1967 separation medical history 
report that he had no past or current hearing loss or ear 
trouble.  In addition, the Veteran initially estimated his 
hearing loss began in 1990, approximately 23 years following 
his separation from service, when he filed his claim in May 
2005.  Thus, as opposed to a mere silence in the record, this 
case is one in which the Veteran denied having the specific 
disability at issue.

Consequently, the Board finds that there is no credible 
evidence of a worsening of hearing loss during service, or of 
any continuity of symptomatology between the Veteran's 
current left ear hearing loss and his military service.  As 
there is no competent medical evidence otherwise suggesting a 
relationship between the claimed disability and service, the 
Board finds that the Veteran's left ear hearing loss did not 
increase in severity during service.  Absent a showing of any 
increase in disability during service, the presumption of 
aggravation does not apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there 
is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


